293 F.2d 882
110 U.S.App.D.C. 405
Philip S. BRANSON, Appellantv.UNITED STATES of America, Appellee.
No. 16161.
United States Court of Appeals District of Columbia Circuit.
Argued June 26, 1961.Decided July 20, 1961, Petitioner for Rehearing En BancDenied Sept. 22, 1961, Circuit Judge Bazelon wouldgrant the petition.

Appeal from the United States District Court for the District of Columbia; Leonard P. Walsh, District Judge.
Mr. James E. Hogan, Washington, D.C., with whom Mr. Arthur J. Hilland, Washington, D.C.  (both appointed by the court) was on the brief, for appellant.
Mr. John R. Schmertz, Jr., Asst. U.S. Atty., with whom Messrs. David C. Acheson, U.S. Atty., and Nathan J. Paulson, Asst. U.S. Atty., were on the brief, for appellee.  Mr. Oliver Gasch, U.S. Atty., at the time the record was filed, Mr. Carl W. Belcher, Asst. U.S. Atty., at the time the record was filed, Abbott A. Leban, Asst. U.S. Atty., and Mr. Daniel J. McTague, Asst. U.S. Atty., also entered appearances for appellee.
Before WILBUR K. MILLER, Chief Judge, and EDGERTON and BASTIAN, Circuit Judges.
PER CURIAM.


1
This is a narcotics case in which the appellant admitted making the sale with which he was charged but claimed he was the victim of entrapment.


2
We find no error.


3
Affirmed.


4
EDGERTON, Circuit Judge (dissenting).


5
Agents of the Narcotics Bureau procured the commission of the narcotics offenses of which the appellant has been convicted.  This court has held that a conviction so obtained may be valid if it appears that the agents had a 'reasonable suspicion' that the defendant was predisposed to commit the offenses.  Childs v. United States, 105 U.S.App.D.C. 342, 343, 267 F.2d 619, 620.  But in my opinion this does not appear in this case and the conviction should be reversed.